DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-6, 8-9, 11-13, 15, 17-19, 21-23 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims recite “generating, using one or more predictive machine learning models, a predicted value associated with a particular condition based at least in part on the aggregated report; in accordance with the predicted value satisfying a trigger and upon determining, based at least in part on the aggregated report and independent from a request from the mobile device associated with the user, that the user is eligible for a given clinical trial, generating, using the processor, a notification configured for rendering via a user interface of the mobile device, the notification comprising at least one of: data representing eligibility of the user for the given clinical trial, data providing information about the given clinical trial, or data alerting to the particular condition; transmitting, using the processor and via the network, the notification and the aggregated report to the mobile device, wherein the aggregated report is configured to serve as a pre-admission qualifier in an admission process of the user for the given clinical trial; ranking a plurality of physician devices based at least in part on the location data determined using GPS circuitry of the mobile device; and transmitting, using the processor and via the network, the aggregated report and the predicted value associated with the particular condition to a physician device of the plurality of physician devices that is selected according to the ranking.” These features along with other elements of the claim is not taught or obvious over the closest prior art.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686